Citation Nr: 1639182	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-09 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hammertoes.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to separate and increased ratings for service-connected cervical and lumbar spine spondylosis.

4.  Entitlement to a compensable rating for service-connected postoperative right shoulder disability prior to February 27, 2015.

5.  Entitlement to a rating in excess of 10 percent for service-connected postoperative right shoulder disability from May 1, 2015.

6.  Entitlement to a compensable rating for service-connected postoperative left knee disability prior to December 30, 2015.

7.  Entitlement to a rating in excess of 10 percent for service-connected postoperative left knee disability from to December 30, 2015.
8.  Entitlement to a compensable rating for service-connected postoperative right knee disability prior to December 30, 2015.

9.  Entitlement to a rating in excess of 10 percent for service-connected postoperative left knee disability from December 30, 2015.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to June 2000, April 2004 to September 2004, November 2004 to May 2005, November 2005 to May 2006, and June 2010 to October 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Winston-Salem, North Carolina Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for cervical and lumbar spine spondylosis (rated 10 percent), postoperative right and left knee disabilities (rated 0 percent), and a postoperative right shoulder disability (rated 0 percent).  An intervening March 2016 rating decision increased the rating for the right and left knee disabilities to 10 percent, each, effective December 30, 2015, and granted a temporary total rating for the right shoulder disability from February 27, 2015 and assigning a 10 percent rating for such disability from May 1, 2015.  Thus, the issues on appeal have been amended to reflect consideration of "staged" ratings.  As the Veteran has been granted a total disability rating for his right shoulder disability from February 27, 2015 to May 1, 2015, that period will not be considered.  In June 2016, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board also notes that a review of the record shows the Veteran properly initiated appeals of the denial of service connection for a left shoulder disability and the initial ratings assigned with the grant of service connection for postoperative right shoulder, right knee, and left knee disabilities in the March 2011 rating decision on appeal.  However, a statement of the case (SOC) was not issued under March 2013, and even then it did not include consideration of these matters.  Unfortunately, by no fault of the Veteran, the appeals in these matters have therefore not been perfected and the Board does not have jurisdiction to consider them at this time.  They must be remanded for issuance of an appropriate SOC, and once the Veteran files a timely substantive appeal perfecting those matters, they may be returned to the Board for appellate consideration.  See Manlincon v. West, 12 Vet. App. 238, 239-41 (1999). 

The Veteran's original June 2010 claim also included a claim of service connection for right ear hearing loss that was never adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, that matter is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of service connection for a left shoulder disability and increased ratings for lumbar spine, cervical spine, right knee, left knee, and right shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

At the June 2016 hearing, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking service connection for bilateral hammertoes; there are no questions of fact or law remaining for the Board to consider in that matter. 


CONCLUSION OF LAW

Regarding the claim of entitlement to service connection for bilateral hammertoes, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Veteran has withdrawn his claim seeking service connection for hammertoes and the remaining matters require remand, there is no reason to belabor the impact of VCAA on the matter; any notice or duty to assist omission is harmless.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, the Veteran clearly expressed his intention to withdraw his appeal seeking service connection for bilateral hammertoes at the June 2016 hearing before the undersigned.  As such, there is no further allegation of error in fact or law remaining for appellate consideration, the Board has no jurisdiction over this matter, and the appeal thereof must be dismissed.


ORDER

The appeal seeking service connection for bilateral hammertoes is dismissed.


REMAND

First, the Board notes that the Veteran had originally filed a June 2011 notice of disagreement (NOD) timely initiating an appeal of the March 2011 rating decision's determinations in all the matters listed above.  However, for reasons unbeknownst to the Board, when the AOJ finally issued a much-delayed March 2013 statement of the case (SOC), it only addressed service connection for bilateral hammertoes and an increased rating for cervical and lumbar spine spondylosis.  An SOC has never been issued addressing the remaining matters (involving left and right shoulder disabilities and left and right knee disabilities).  Therefore, the Board does not have jurisdiction over those matters, and cannot consider them until they are perfected for appellate consideration.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the Veteran's claim seeking separate and higher ratings for his cervical and lumbar spine spondylosis, additional development is needed.  Although this is unfortunate given the incredible delay the Veteran has endured in the resolution of this case, it is also essential to an accurate and fair adjudication of his claim on its merits.  

First, the Board notes that the Veteran clearly receives regular VA treatment for his various disabilities.  However, the most recent record of such treatment is a single May 2016 radiology record submitted by the Veteran himself.  The most recent complete records of VA treatment are dated in September 2015.  Any outstanding records are constructively of record, pertinent to his appeal, and must be secured.

Moreover, a close review of the record shows the most recent VA examination assessing his low back disability is dated in September 2010, just before discharge.  Since then, VA treatment records note significant treatment for spine complaints that indicates his spondylosis developed to involve more severe symptoms, including multilevel disc bulging (affecting nerve roots).  In addition, the Veteran specifically alleged at the June 2016 hearing that his cervical spine condition has become worse.  He also indicated that his low back disability causes spinal misalignment that leaves him with a leg length discrepancy.  VA records confirm that he has been treated for leg length discrepancy and gait dysfunction, but it is unclear whether this is a manifestation of his service-connected lumbar spine disability or not.  Notably, his STRs include a July 2008 X-ray which indicates mild dextroscoliosis of the lumbar spine (that is not service-connected).  Thus, clarification of the etiology of his gait dysfunction and spinal misalignment is required in order to accurately capture his service-connected disability picture.  In light of the above, and considering over 6 years have passed since his most recent spinal examination, the Board finds that contemporaneous examinations are needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA evaluations or treatment the Veteran has received for a low back or cervical spine (neck) disability since September 2015.

2. Then, arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the current severity of his lumbar and cervical spine disabilities.  The entire record must be reviewed, and the examiner must complete any tests or studies deemed necessary (to specifically include range of motion and imaging studies).  

The findings reported must describe all symptoms and related impairment of the Veteran's neck and low back disabilities (to specifically include the results of all range of motion studies with notation of additional limitation from pain, weakness, fatigability, etc.).  The examiner must also note the results of both active and passive range of motion tests and whether there is pain on active motion, passive motion, weight-bearing, and nonweight-bearing situations.  
The findings should also note whether there is ankylosis of the lumbar or cervical spine (and if so, the position of ankylosis), whether there are any associated neurological abnormalities (e.g., radiculopathy, neuropathy, or bowel/bladder impairment), and whether the Veteran has had incapacitating episodes of lumbar or cervical intervertebral disc syndrome (IVDS) at any point in his medical history (and if so, their frequency and duration).  

Finally, the examiner must discuss the significance of the Veteran's gait dysfunction, leg length discrepancy, and spinal misalignment.  Specifically, is it at least as likely as not (a 50 percent or better probability) that these problems are attributable to the Veteran's service-connected lumbar or cervical spine disability?  If not, the examiner must identify the more likely etiology of such symptoms and explain why that is so.

All opinions offered must include complete rationale citing to supporting factual data and medical literature as appropriate.

3. The AOJ should then review the record and readjudicate the claim seeking separate and higher ratings for the Veteran's lumbar and cervical spine disabilities.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

4. The AOJ should also conduct any additional development deemed indicated (i.e., new VA examinations) and issue appropriate SOCs in his appeals seeking service connection for a left shoulder disability, and increased "staged" ratings for postoperative right shoulder, right knee, and left knee disabilities.  The Veteran should be advised of the time limit for filing a substantive appeal and afforded the opportunity to do so.  Any matters that are timely perfected must be returned to the Board for further appellate consideration.


	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


